                    IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF TEXAS
                               WACO DIVISION

SOLAS OLED LTD.,                   )
                                   )
              Plaintiff,           )
                                   )
v.                                 )   Case No. 6:19-cv-00515-ADA
                                   )
GOOGLE LLC,                        )
                                   )
              Defendant.           )
                                   )
SOLAS OLED LTD.,                   )
                                   )
              Plaintiff,           )
                                   )
v.                                 )   Case No. 6:19-cv-00537-ADA
                                   )
APPLE INC.,                        )
                                   )
              Defendant.           )
                                   )
SOLAS OLED LTD.,                   )
                                   )
              Plaintiff,           )
                                   )
v.                                 )   Case No. 6:19-cv-00631-ADA
                                   )
HP INC.,                           )
                                   )
              Defendant.           )
                                   )

 DEFENDANTS’ AND INTERVENTOR’S RESPONSIVE CLAIM CONSTRUCTION
                            BRIEF
                                            TABLE OF CONTENTS

                                                                                                                            Page

I.     U.S. PATENT NO. 7,446,338 (“’338 PATENT”) ............................................................ 1
       A.      “transistor array substrate” (claim 1) ..................................................................... 1
       B.      “project from a surface of the transistor array substrate” (claim 1) ....................... 5
II.    U.S. PATENT NO. 7,499,042 (“’042 PATENT”) ............................................................ 8
       A.      “selection period” (Claim 1) .................................................................................. 8
       B.      “sequentially selects said plurality of selection scan lines in each selection
               period” (Claim 1) ................................................................................................. 10
       C.      “designating current” (Claim 1) ........................................................................... 12
       D.      “current lines” (Claim 1) ...................................................................................... 15
III.   U.S. PATENT NO. 7,663,615 (“’615 PATENT”) .......................................................... 17
       A.      “the operation” (Claim 11)................................................................................... 17
       B.      “precharge voltage” (Claim 11) ........................................................................... 20
       C.      “writing control section” (Claim 11) ................................................................... 22
       D.      “data lines” (Claim 11) ........................................................................................ 24
IV.    U.S. PATENT NO. 7,573,068 (“’068 PATENT”) .......................................................... 26
       A.      “formed on said plurality of supply lines along said plurality of supply
               lines” (Claim 1) / “connected to said plurality of supply lines along said
               plurality of supply lines” (Claim 13) ................................................................... 26
       B.      “signal lines” / “supply lines” (Claims 1, 13) ...................................................... 30
       C.      “source” / “drain” (Claims 1, 13)......................................................................... 32




                                                              -i-
                                             TABLE OF AUTHORITIES

                                                                                                                          Page(s)

Cases
Helmsderfer v. Bobrick Washroom Equip., Inc.,
  527 F.3d 1379 (Fed. Cir. 2008) .......................................................................................... 30, 32
ICU Medical, Inc. v. Alaris Medical Systems, Inc.,
  558 F.3d 1368 (Fed. Cir. 2009) .............................................................................. 12, 16, 25, 32
In re Downing,
   754 F. App’x 988 (Fed. Cir. 2018) ........................................................................................... 20
Iridescent Networks, Inc. v. AT&T Mobility, LLC,
   933 F.3d 1345 (Fed. Cir. 2019) ................................................................................................ 22
Phillips v. AWH Corp.,
  415 F.3d 1303 (Fed. Cir. 2005) .................................................................................... 1, 3, 7, 22
Praxair, Inc. v. ATMI, Inc.,
  543 F.3d 1306 (Fed. Cir. 2008) ................................................................................................ 28
Regents of University of Minnesota v. AGA Medical Corp.,
  717 F.3d 929 (Fed. Cir. 2013) ................................................................................ 12, 16, 25, 32
SimpleAir, Inc. v. Sony Ericsson Mobile Commc’ns AB,
  820 F.3d 419 (Fed. Cir. 2016) .................................................................................................. 17
Smartflash LLC v. Apple Inc.,
  77 F. Supp. 3d 535 (E.D. Tex. 2014) ........................................................................................ 20
Smith v. ORBCOMM, Inc.,
  No. 2:14–CV–666, 2015 WL 5302815 (E.D. Tex. Sept. 10, 2015) ......................................... 20
Solas OLED Ltd. v. Samsung Display Co.,
  2:19-cv-00152-JRG (E.D. Tex., April 15, 2020) .................................................................... 1, 2




                                                                -ii-
                                TABLE OF EXHIBITS


Ex. No.   Publication
AA06      Solas Notice Of Agreement On Previously Disputed Claim Construction Terms,
          Solas OLED Ltd. v. Samsung Display Co., 2:19-cv-00152-JRG, Dkt. 98 (E.D. Tex.,
          April 15, 2020)
DD07      Steven M. Kaplan, Wiley Electrical and Electronics Engineering Dictionary 237
          (John Wiley & Sons, Inc., 2004)
DD08      Collins Dictionary Electronics 139 (HarperCollins, 2007)
DD09      Erin McKean, The New Oxford American Dictionary 545 (Oxford University Press,
          2nd ed. 2005)




                                          -iii-
       Solas’s opening brief (“Solas Open. Br.”) takes a flawed approach to claim construction.

For many terms, instead of addressing the intrinsic evidence, Solas’s argument consists solely of

repeated refrains that its construction reflects the plain and ordinary meaning and that Solas is not

aware of any redefinition or disclaimer. But many of the disputed terms are phrases specially

coined in the patents and have no ordinary meaning outside of the patents. Worse, to support its

understanding of the ordinary meaning, Solas cites dictionary definitions rather than the intrinsic

evidence, taking the very approach that the Federal Circuit rejected en banc in Phillips. E.g.,

Phillips v. AWH Corp., 415 F.3d 1303, 1320-21 (Fed. Cir. 2005) (en banc). Precedent is clear that

the ordinary meaning “of a claim term is its meaning to the ordinary artisan after reading the entire

patent” and not “in a vacuum. Rather, we must look at the ordinary meaning in the context of the

written description and the prosecution history.” Id. at 1313, 1321.

       Rather than address the intrinsic record, Solas spends most of its opening brief attacking

Defendants’ constructions. But Solas’s attacks ignore the true, substantive differences between

the parties’ proposals, favoring instead superficial objections that apply to many of Solas’s own

proposals. And for several terms, Solas’s cursory arguments are undermined by the declaration of

its own expert, Mr. Richard Flasck (“Flasck Decl.”).

I.     U.S. Patent No. 7,446,338 (“’338 Patent”)

       A.      “transistor array substrate” (claim 1)

               Plaintiff’s Proposal                        Defendants’ Proposal
 “layered structure upon which or within which “a layered structure composed of a bottom
 a transistor array is fabricated”             insulating layer through a topmost layer on
                                               whose upper surface pixel electrodes are
                                               formed, which contains an array of transistors”

       Solas’s arguments against Defendants’ proposal mirror the arguments Solas originally

made in its briefing and oral argument at the Markman hearing in Solas OLED Ltd. v. Samsung

Display Co., 2:19-cv-00152-JRG (E.D. Tex). Yet unmentioned by Solas is that shortly after it


                                                 1
made these arguments in the Eastern District of Texas, Solas explicitly informed the Court that it

changed its position, and submitted a “Notice of Agreement” expressly agreeing to Defendants’

proposed construction of “transistor array substrate” as the proper construction for that term in

the ’338 patent. Ex. AA06 (Solas OLED Ltd. v. Samsung Display Co.., 2:19-cv-00152-JRG, Dkt.

98 (E.D. Tex., April 15, 2020)). Solas then represented to the PTAB, in responding to Samsung

Display Co.’s IPR petition on the ’338 patent, that Solas had agreed to the Defendants’ proposed

construction of “transistor array substrate” in the ’338 Patent. Defs. Open. Br., Ex. AA05 at 27–

28. Judge Gilstrap ultimately did not accept Solas’s “late-breaking Notice of Agreement,” which

Solas did not submit to the Court until two days before the Court issued its claim construction

opinion and Order. But Solas’s representations to the PTAB are new intrinsic evidence supporting

Defendants’ construction. Thus, there is a crucial difference between this proceeding and the

Eastern District of Texas matter, and important new evidence that supports Defendants’ proposed

construction.

       Solas is hard-pressed to argue that Defendants’ construction is inappropriate, given that

Solas informed the Eastern District of Texas, and the PTAB, that Solas agrees to that construction.

Moreover, Solas offers no sound reason for turning its back on its prior agreement, and advancing

a position inconsistent with what it urged before the PTAB and represented to Judge Gilstrap was

an appropriate construction of the ’338 Patent. Indeed, it is ironic that Solas devotes much of its

brief to chiding Defendants for purportedly seeking a “do-over” when Defendants are simply

proposing the same construction that Solas itself agreed to and represented to the PTAB that it was

agreeing to.

       As noted in Defendants’ opening brief (“Defs. Open. Br.,” Dkt. 73 in the Google action,

No. 6:19-cv-00515-ADA), the Eastern District found that the specification’s references to a




                                                2
transistor array substrate containing an array of transistors did not justify including the

requirement. See Defs. Open. Br., Ex. AA02 at 14. Defendants respectfully submit that the claim

language of the ’338 Patent is decisive and supports Defendants’ construction, as outlined in

Defendants’ opening brief. Defs. Open. Br. at 2–5. None of Solas’s arguments to the contrary are

persuasive, and, in fact, many were expressly rejected as part of Judge Gilstrap’s Order.

       Defendants’ proposed construction of the term “transistor array substrate” is the meaning

given to that term in the ’338 Patent. While Solas cites to dictionary definitions of “substrate” in

support of its construction, Solas does not cite to a single dictionary definition of the term at issue,

“transistor array substrate.” Solas Open. Br. at 9. That is because, unlike the term “substrate,” the

term “transistor array substrate” has no ordinary and customary meaning in the art, as recognized

by Judge Gilstrap and Solas’s expert.          Defs. Open. Br., Ex. AA02 (Claim Construction

Memorandum and Order) at 10 (“Plaintiff’s expert has acknowledged that the term ‘transistor array

substrate’ does not have a specific, well-established meaning in the relevant art.”). In fact, the

’338 Patent explicitly describes an “insulating substrate 2”—the substrate described in Solas’s

dictionary definitions—as being only one of numerous different layers that make up the ’338

Patent’s “transistor array substrate.” ’338 at 10:42–47 (“The layered structure from the insulating

substrate 2 to the planarization film 33 is called a transistor array substrate 50.”).           While

dictionaries may assist the Court in determining the meaning of particular terminology, extrinsic

evidence like dictionaries is “less significant than the intrinsic record in determining the legally

operative meaning of claim language.” Phillips, 415 F.3d at 1317 (internal quotation marks

omitted). Here, the claim language is determinative. The “transistor array substrate” must

“comprise a plurality of transistors,” and must consist of the layers formed under the pixel




                                                   3
electrodes, given that the pixel electrodes are “arrayed . . . on the surface transistor array

substrate.” ’338 at 24:15–25 (Emphasis added).

        Solas criticizes Defendants for relying on, in addition to the claim language, the

embodiment shown in Figure 6. But the Figure 6 embodiment is consistent with the claim

language described above, and is the figure that the patent used to describe the structure of the

claimed inventions.     Significantly, the specification does not disclose any “transistor array

substrate” other than the “transistor array substrate 50” shown in Figure 6. Consistent with

Defendants’ construction, the ’338 Patent states that “[t]he layered structure from the insulating

substrate 2 to the planarization film 33 is called a transistor array substrate 50.” ’338 at 10:45–47.

        Solas also errs in asserting that Defendants’ construction is somehow inconsistent with the

specification in defining the top of the “transistor array substrate” in terms of its relationship to the

pixel electrodes, as opposed to “insulating line 61.” Solas Open. Br. at 10–11. There is no

inconsistency. Defendants’ construction comes directly from the claim language, which, as

described above, expressly states that the pixel electrodes are formed on the surface of the

transistor array substrate. See also ’338 at 11:50–52 (“The plurality of sub-pixel electrodes 20a

are arrayed in a matrix on the upper surface of the transistor array substrate 50.”). The claim does

not require the insulating layer, but specifies that the pixel electrodes are on the surface of the

transistor array substrate. The fact that another structure such as insulating line 61 may also be on

a portion of the transistor array substrate does not detract in any way from the fact that the pixel

electrodes are on the surface of the transistor array substrate. Notably, when Solas made the same

flawed argument in the Eastern District, Judge Gilstrap found that “Plaintiff fail[ed] to justify

precluding multiple structures from being formed on a transistor array substrate.” Defs. Open. Br.,

Ex. AA02 (Claim Construction Memorandum and Order) at 12–13.




                                                   4
         Similarly, as it did in the Eastern District, Solas erroneously argues that Defendants’

construction would exclude a “top emission type” embodiment of the ’338 Patent from the claims.

Solas Open. Br. at 11.       But as Judge Gilstrap concluded, Solas’s argument has no merit:

“Defendants’ proposed construction is . . . consistent with both the ‘bottom emission type’ and the

‘top emission type.’” Defs. Open. Br., Ex. AA02 (Claim Construction Memorandum and Order)

at 12. “If a reflecting film is thus present, then under Defendants’ proposed construction the

reflecting film would be part of the ‘transistor array substrate’ because the reflecting film would

be the layer upon which the pixel electrodes are formed.” Id.

         Thus, consistent with the intrinsic evidence, as well as Solas’s prior agreement, “transistor

array substrate” should be construed as “a layered structure composed of a bottom insulating layer

through a topmost layer on whose upper surface pixel electrodes are formed, which contains an

array of transistors”1

         B.      “project from a surface of the transistor array substrate” (claim 1)

    Plaintiff’s Proposal                    Defendants’ Proposal
    “extend from an external surface of the “extend above the upper surface of the
    transistor array substrate”2            transistor array substrate”

         The specification makes clear that the interconnections “project upward from the upper

transistor array substrate, as Defendants propose. The ’338 Patent explains that “[t]he common

interconnection 91 is . . . formed to . . . project upward from the surface of the planarization film



1
  To the extent Solas takes issue with Defendants’ construction including the term “insulating
layer,” Solas Open. Br. at 9, to narrow the dispute, Defendants would be willing to alter their
construction to “a layered structure composed of a bottom substrate layer through a topmost layer
on whose upper surface pixel electrodes are formed, which contains an array of transistors.”
2
  Solas proposed this construction in its exchange of proposed claim constructions and included it
in the box at the beginning of the section for this term in its opening brief. See Solas Open. Br. at
12. However, in its brief, Solas urges the Court to “adopt the constructions that Judge Gilstrap
held were correct” i.e. “extend beyond an outer surface of the transistor array substrate. See id.,
Defs. Open. Br., Ex. AA02 (Claim Construction Memorandum and Order) at 12–13 at 18.


                                                  5
33.” ’338 at 10:54-58 (emphasis added). The specification then further explains that “select

interconnection 89 and feed interconnection 90 project upward from the upper surface of the

planarization film 33.” Id. at 11:36-41 (emphasis added). As the patent explains, the “surface” or

“upper surface” of the planarization film 33 is the upper surface of the transistor array substrate.

See, e.g., id. at 10:49-51 (“the surface of the planarization film 33, i.e., the surface of the transistor

array substrate 50”) (emphasis added); 11:50-52 (“the upper surface of the planarization film 33,

i.e., the upper surface of the transistor array substrate 50”). Figure 6 (annotated below) confirms

this, showing the interconnections (89, 90, and 91 shown in red) all extend above the upper surface

of the planarization film (33 shown in yellow) of the transistor array substrate 50:




        While Judge Gilstrap largely adopted Defendants’ construction in the Eastern District of

Texas litigation, he declined to include the “upper” portion of Defendants’ construction, stating

that the term “upper” “lacks sufficiently clear meaning in the context of a ‘display panel’ as

claimed in . . . Claim 1.” Defs. Open. Br., Ex. AA02 (Claim Construction Memorandum and

Order) at 18. Defendants respectfully disagree in that their proposed construction uses the same

language that the patent uses, which would be understood by persons skilled in the art and would

assist the jury by clarifying how the interconnections project from the transistor array substrate.



                                                    6
       Solas’s briefing shows why the inclusion of “upper” in the construction is necessary. Solas

argues the specification’s references to interconnections that “project upward from the upper

surface of the planarization film” and interconnections that “project upward from the surface of

the planarization film” shows that “the specification does not always specify that interconnections

project from the upper surface.” Dkt. 74 at 12 (emphases added). Solas’s argument assumes that

the interconnections, which the specification states are formed to “project upward,” can project

upward from a surface other than the upper surface of the transistor array substrate. But this is

contradicted by the very construction that Solas advances, which requires the interconnections to

“extend beyond an outer surface of the transistor array substrate,” as an interconnection cannot

project upward and extend beyond any outer surface other than the upper surface.

       Further, if the interconnections did not extend beyond the upper surface of the transistor

array substrate, they would not fulfill a stated purpose of the projecting interconnections, which

the ’338 Patent repeatedly explains is to “serve as partition walls to prevent leakage of an organic

compound-containing solution.” See ’338 at 6:24-30, 6:38-42; see also Phillips, 415 F.3d at 1316

(“The construction that stays true to the claim language and most naturally aligns with the patent's

description of the invention will be, in the end, the correct construction.”). The interconnections

must extend past the upper surface of the transistor array substrate to serve as leakage-preventing

partition walls, as the specification explains: “[t]he thick select interconnection 89, feed

interconnection 90, and common interconnection 91 whose tops are much higher than that of the

insulating line 61 are formed between the sub-pixel electrodes 20a adjacent in the vertical direction

to project [sic] respect to the surface of the transistor array substrate 50. Hence, the organic

compound-containing solution applied to a sub-pixel electrode 20a is prevented from leaking to

the sub-pixel electrode 20a adjacent in the vertical direction.” Id. at 12:62-13:3 (emphases added).




                                                 7
As seen in Fig. 6 (annotated above), insulating line 61 is located along the upper surface of the

transistor array substrate. The interconnections extend above the upper surface of the transistor

array substrate, as Defendants propose, to perform this function, and could not do so if they

projected from the other external surfaces (i.e., the side or bottom surfaces).

II.    U.S. Patent No. 7,499,042 (“’042 Patent”)

       A.       “selection period” (Claim 1)

                Solas’s Proposal                                     HP’s Proposal
 “time period during which a plurality of         “time duration in which a selected selection scan
 pixel circuits is selected”                      line is kept active”

       Solas’s opening brief shows that its attempt to define “selection period” without reference

to a “selection scan line” is contrived, contrary to the specification’s express definition, and leads

to absurd results. Conversely, Solas raises no substantive disputes with HP’s construction. Solas,

for example, does not dispute that a “selection period” refers to the time a “selection scan line” is

active, or that the “selection scan line” must be kept active during this entire period. Instead, Solas

nitpicks over whether the words “duration” and “active” are ambiguous in HP’s construction.

       As described in HP’s

opening brief and illustrated

in Figure 4 (annotated), the

specification       expressly

defines “selection period” as

the    time     when      one

corresponding       “selection

scan line” is selected and kept active (blue), while defining other inactive times as a “non-selection

period” (red) for that “selection scan line”. Defs. Open. Br. at 9-11; ’042 at 9:13-32, 9:49-57. At

any given time, only one “selection scan line” for one row of pixels in a display panel is selected.


                                                  8
          Solas acknowledges that the meaning of “selection period” is tied to a “selection scan line.”

Solas Open. Br. at 17-18. In particular, Solas quotes the same, aforementioned definition of

“selection period” from the specification: “a period in which the selection scan driver 5 … selects

the selection scan line Xi in the ith row is called a selection period TSE of the ith row.” Id. at 17

(citing ’042 at 9:22-27). As Solas further acknowledges, each “selection scan line” is connected

to one associated row of pixel circuits. Id. (“In the second transistor 22 of each of the pixel circuits

Di,1 to Di,n in the ith row, a gate 22 g is connected to the selection scan line Xi in the ith row.”).

Yet, Solas still proposes to construe “selection period” without reference to a “selection scan line”

and to instead refer to any period when any “plurality of pixel circuits is selected.”

          Solas’s proposal leads to the absurd outcome of allowing any time period to be a “selection

period.” This is because at any given time during the operation of a display panel, one row of

pixel circuits in the display panel is selected, meaning that “a plurality of pixel circuits is selected”

at all times. Put differently, Solas’s proposal puts no bounds at all on a “selection period” because

during the entire operation of a display panel, some “plurality of pixel circuits” is being selected.

          HP’s proposal poses no such substantive problems, and Solas identifies none. Instead,

Solas objects to only the choice of wording in HP’s construction. First, Solas claims that the term

“kept active” is confusing and not used in the intrinsic evidence. Solas Open. Br. at 17-18. But

Solas’s own arguments undermine its claimed confusion. It recognizes that a “selection scan line”

is “kept active” when “the “Von” voltage . . . is applied to the selection scan line.” Id. at 18. Thus,

Solas recognizes that “kept active” refers to when a “selection scan line” is in the “ON” state.3

Critically, Solas presents no dispute to the key, substantive requirement in HP’s




3
    HP is amenable to substituting “kept on” for “kept active” to address Solas’s objection.


                                                   9
construction―namely that the “selection scan line” must be kept active (i.e., kept in the “ON”

state) during the entire “selection period”; the “selection scan line” cannot be turned off.

          Second, Solas argues that HP’s construction uses redundant words because it states that the

“selection scan line” is both “selected” and “kept active.” Solas claims using both “selected” and

“active” is unnecessary because both signify the same thing. Id. HP’s construction, however, uses

“kept active” to clarify that a selected “selection scan line” must remain active during the

“selection period”―the selected selection scan line cannot be turned off or inactive during this

time. Again, Solas presents no substantive dispute. Solas, for example, never suggests that a

“selection scan line” can be turned off or inactive during a “selection period.” Any such suggestion

would contradict the specification, which uses a separate term, “non-selection period,” to describe

a time when a “selection scan line” is inactive. Defs. Open. Br. at 9-11; ’042 at 9:49-57.

          Third and finally, Solas argues that the term “duration” in HP’s construction is

inappropriate because “duration” refers to a time that has no specified beginning point T1 and end

point T2. Solas Open. Br. at 18.4 But HP’s construction specifies which duration is discussed:

the duration when “a selection scan line is kept active.” This duration begins when a “selection

scan line” is selected (T1), and ends when it is de-selected (T2). Solas’s proposal, by contrast,

places no limit on when a “selection period” can begin or end because it does not specify which

“plurality of pixel circuits” is to be selected in this period as discussed above. Thus, whereas HP’s

construction gives “selection period” a meaning that comports fully with the intrinsic record, Solas

proposal gives the term no meaning at all.

          B.      “sequentially selects said plurality of selection scan lines in each selection
                  period” (Claim 1)

      Solas’s Proposal                                    HP’s Proposal


4
    HP does not object to substitution of “period” for “duration,” if deemed appropriate by the Court.


                                                   10
 Plain and ordinary         “selects said plurality of selection scan lines one per each of a plurality
 meaning                    of non-overlapping selection periods”

       As discussed in HP’s opening brief, the 12-word phrase at issue here requires construction

because it is a lengthy, technical phrase that lacks a plain and ordinary meaning outside the context

of the ’042 Patent. Defs. Open. Br. at 12-13. Hence, Solas is incorrect in asserting that the phrase’s

meaning can be derived from the dictionary definitions of just one of its twelve words,

“sequentially.” Solas Open. Br. at 19.

       While incorrectly basing its construction on dictionary definitions of “sequentially,” Solas

disregards the intrinsic evidence, which confirms that “selection periods” for different “selection

scan lines” must be “non-overlapping” in time, as detailed in HP’s opening brief. Defs. Open. Br.

at 12-13. To reiterate, the specification states that “the selection periods TSE of the selection scan

lines X1 to Xm do not overlap

each other.” ’042 at 9:29-31.

This is because, as shown in

Figure 4 (annotated), selection

scan lines are selected one at a

time; when an ON voltage is

applied to one line, “the

selection scan driver 5 applies the OFF voltage VOFF to the other selection scan lines.” Id. at

9:26-29. Therefore the “selection period” TSE for any one selection scan line (blue) occurs only

during the non-selection periods TNSE of the other selection scan lines (red).

       Contrary to Solas’s assertion, it is not the case that merely “an embodiment” discloses non-

overlapping selection periods, while other embodiments do not. Solas Open. Br. at 19. Rather,

every embodiment discloses non-overlapping selection periods while none discloses two or more



                                                  11
periods at overlapping times, as permitted under Solas’s overbroad construction. On similar facts,

in Regents of University of Minnesota v. AGA Medical Corp., the Federal Circuit construed “first

and second disks” to create “separate[] . . . physically distinct disks” because the “specification

never teaches an embodiment constructed as a single piece. Quite the opposite: every single

embodiment disclosed in the . . . patent’s drawings and its written description is made up of two

separate disks.” 717 F.3d 929, 935-36 (Fed. Cir. 2013). Likewise, in ICU Medical, Inc. v. Alaris

Medical Systems, Inc., the Federal Circuit construed “spike” to require a “pointed tip” because

“[t]he specification never suggests that the spike can be anything other than pointed” and “each

figure depicts the spike as elongated and pointed.” 558 F.3d 1368, 1375-76 (Fed. Cir. 2009). Here,

every relevant figure and passage of the specification discloses non-overlapping selection periods.

       Solas’s argument that the claim language “injects the possibility” of overlapping selection

periods is incorrect for the same reason. Solas Open. Br. at 20. There is no embodiment where

two (or more) selection scan lines can be selected at the same time, and Solas identifies none.

Moreover, such an embodiment would be absurd and fundamentally at odds with the operation

OLED circuits, which select only one selection scan line at a time. Defs. Open. Br. at 13-14.

       C.      “designating current” (Claim 1)

             Solas’s Proposal                                   HP’s Proposal
 Plain and ordinary meaning, i.e.,           “current corresponding to an image signal having a
 current designating a value                 specified current value that is held constant”
 corresponding to an image signal

       Solas’s claim that “‘designating current’ has a plain and ordinary meaning, understood by

a POSITA” is unsupported and incorrect. Solas Open. Br. at 20. To the contrary, “designating

current” is a term coined by the ’042 Patent and its meaning must therefore be derived from the

context of the intrinsic evidence. Here, the specification makes clear that a “designating current”




                                                12
must have a constant current value5 that corresponds to an image signal. Defs. Open. Br. at 14-

15.   Ignoring this express specification statement, Solas presents a slew of self-contradicting

arguments that misinterpret other specification passages out of context.

        First, Solas argues that “the specification never describes the designating current as held

constant during the first reset portion” of a selection period and claims that ignoring this “reads

out a preferred embodiment.” Solas Open. Br. at 20-21. But Solas ignores that no “designating

current” even exists during the “first reset portion” of a selection period.

        As context, each selection period is divided into two sub-periods: (1) a first sub-period,

known as the “reset period TR of the ith row,” where “the [data driving circuit] switches S1 to Sn

apply the reset voltage VR to the current lines Y1 to Yn” (’042 at 13:10-30); and (2) a second sub-

period where, a “designating current IDATA” is applied “after the reset period TR” (id. at 13:60-64).

The data driver is only able to supply one of these signals―either reset voltage or designating

current―at a time, as it contains a “switch Sj [that]. . . switches the state in which the current

source driver 3 supplies the tone designating current IDATA to the current line Yj, and the state in

which the reset voltage VR is applied to the current line Yj.” Id. at 12:16-21. Claim 1 confirms

and recites the same, stating “a data driving circuit which applies a reset voltage . . . in a first part

of the selection period, and supplies a designating current . . . to said plurality of current lines in

a second part of the selection period after applying the reset voltage in the selection period.”

        Because the data driving circuit only applies one of the “reset voltage” and “designating

current” to the current line at any given time, no “designating current” can be supplied during the



5
 Solas at least agrees with HP that the “designating current” has or designates a “current value”
corresponding to an image signal, not a “voltage value.” See Solas Open. Br. at 21 (“the current
source driver . . . generate[s] the tone designating current IDATA having a current value
corresponding to the image signal.”), 4-5 (“[T]he pixel circuit[] . . . stores a level of voltage
converted in accordance with the current value of the designating current.”).


                                                   13
“first reset portion” of the selection period. Id. at 11:41-12:34. Solas admits as much in describing

the ’042 Patent background, stating “[t]he driving circuit applies a reset voltage to the plurality of

current lines and then supplies a designating current.” Solas Open. Br. at 4. What’s more, Solas

further admits that “the designating current is held constant only during the second portion of the

selection period.” Id. at 21. Thus, Solas agrees that the “designating current” is supplied in the

“second portion” or sub-period and that it is held constant during that time frame.

       Second, Solas quotes the statement: “[t]he current value of the tone designating current

IDATA decreases as the luminance tone lowers” to suggest that the “designating current” has a

varying value. Id. at 21 (quoting ’042 at 16:31-32). But this statement is unrelated to whether the

“designating current” is held constant during a “selection period.” Rather, it explains that the

current value of the “designating current” correlates with luminance or brightness; so a given,

constant current value causes a particular brightness or “luminance tone.”

       Third and finally, Solas points to Figure 9 (excerpted below) because it appears to show

the “current of CTj” rising in value during the second portion of the “selection period.” Solas

Open. Br. at 21.      Solas

claims that the “current of

CT” is the current value of

the designating current. Id.

Solas misinterprets Figure

6 and omits critical context from the specification about what it actually depicts. The specification

explains that Figure 9 shows the voltage applied during the flow of “current of CTj”―not the

current value of the designating current (or any other current for that matter). Specifically, the

specification states: “As shown in FIGS. 7 and 9,” “since the voltage [annotated yellow] applied




                                                 14
from the voltage supply line Zi in the ith row to the current terminals CT1 to CTn becomes steady,

the voltage having a level corresponding to the current value of the tone designating current IDATA

. . . is held in the capacitor 24.” Id. at 17:63-67, 18:19-44. The figure therefore shows a voltage

value “becom[ing] steady” and says nothing about the current value of the “designating current.”

Meanwhile, this same passage confirms that the “current value is held constant” in this period,

stating that “[u]ntil the end of the selection period TSE of the ith row [(yellow)], the current source

driver 3 controls the current value of the tone designating current IDATA supplied to the current

lines Y1 to Yn such that the current value is held constant in accordance with the image signal.”

Id. at 17:63-18:18.

       D.      “current lines” (Claim 1)

                Solas’s Proposal                                      HP’s Proposal
 Plain and ordinary meaning, i.e., conductive      “conductive lines, each connected to a plurality
 lines for carrying current                        of pixel circuits and carrying current”

       The parties’ briefs present contrasting approaches for how to define “current lines.” Solas

purports to base its construction on the “plain English” meaning of the individual words in the

term, ignoring their context. HP’s construction follows from the context of the ’042 Patent and

OLED technologies, where “current lines” connect to columns of pixel circuits, with each line

connecting to one column. Defs. Open. Br. at 15-16. Figure 3 below depicts this arrangement,

where an OLED display panel comprises a grid of pixels (blue) arranged across multiple rows and

columns and each individual “current line” (red) connects to one column of pixel circuits. Id.




                                                  15
       Solas fails to articulate any basis to reject that each

“current line” connect to a “plurality of light emission

drive circuits.”   Solas asserts that the requirement “is

unsupported” and the “specification does not require” it.

Solas Open. Br. at 22. Solas, however, cites nothing to

support it assertion, and for good reason. In truth, every

embodiment in the specification, including that of Figure

3, shows that each individual “current line” (red) connects

to a column of multiple pixel circuits (blue). There is no

contrary embodiment where each “current line” connects

to only one single pixel circuit. See Regents of Univ. of Minn., 717 F.3d at 935-36 (construing

claims consistently with “every single embodiment” and because there was no contrary

embodiment); ICU Medical, 558 F.3d at 1375-76 (same). Indeed, such a contrary embodiment

would be absurd as it would require an OLED display panel having only one pixel or one row of

pixels. Solas is thus incorrect in asserting that the “plain meaning” of “current lines” in the ’042

Patent permits each line to connect to only one pixel.

       Solas is also incorrect in asserting that the use of “pixel circuits” in HP’s construction is

“superfluous” of surrounding claim language, which uses that phrase. Solas Open. Br. at 23. None

of the surrounding claim language captures that “each” one of the “current lines” connects a

plurality of pixel circuits, as clarified by HP’s proposal. In any event, Solas cites no authority for

rejecting a construction merely due to redundancy. To the contrary, while constructions that

“render some portion of the claim language superfluous are disfavored,” the “preference for giving

meaning to all terms” is “not an inflexible rule that supersedes all other principles of claim




                                                  16
construction.” SimpleAir, Inc. v. Sony Ericsson Mobile Commc’ns AB, 820 F.3d 419, 429 (Fed.

Cir. 2016). In SimpleAir, the district court rejected a construction that would “render . . . additional

language . . . redundant.” Id. The Federal Circuit reversed because the preference to avoid

redundancy is weak and “[c]laims must always be read in light of the specification” so “the

construction [] stays true to the claim language and most naturally aligns with the patent's

description of the invention.” Id. at 429‒30. Here, the specification evidence supporting HP’s

construction of “current lines” far outweighs any presumption against redundancy.

III.    U.S. Patent No. 7,663,615 (“’615 Patent”)

        A.      “the operation” (Claim 11)

 Plaintiff’s Proposal                                                                 HP’s Proposal
 Plain and ordinary meaning, not indefinite. Within the claim phrase “a drive         Indefinite
 voltage for making the light emission control section perform the operation,”
 the term “the operation” refers to “generating a light emission drive current
 having a predetermined current value in accordance with the electric charges
 accumulated in the electric charge accumulating section and supplying the
 light emission drive current to the light emission element.”

        Solas concedes that “the operation” lacks any antecedent basis. But its construction, which

actually includes two different proposals―(1) plain and ordinary meaning and (2) a 36-word

phrase―does nothing to resolve the indefiniteness problem caused by the lack of antecedent basis.

The two proposals in Solas’s construction are also contradictory: the plain meaning of “the

operation” is not the 36-word phrase and Solas does not argue otherwise.

        In defending the second 36-word proposal, Solas contends that Claim 11 is still definite

because “the only reasonable reading of the claim” is that “the operation” refers to those 36 words.

Solas Open. Br. at 24-25. To support its contention, Solas notes that “the operation” appears in

relation to the phrase, “making the light emission control section perform the operation,” and that

its 36-word proposal is taken from functions that another element in Claim 11 attributes to the

“light emission control section.” Id. Solas then argues that “the operation” must refer to “the


                                                  17
operation of the light emission control section,” rather than “just any operation mentioned in the

specification.” Id. Premised in Solas’s argument is that the “light emission control section”

performs only one kind of “operation” that is fully captured by its 36-word phrase and that

corresponds to “the operation” in the claim.

        The intrinsic evidence refutes the premises underlying Solas’s argument. First, Solas’s

own 36-word proposal is not limited to only one kind of operation. It recites two different

operations of: (1) “generating a light emission drive current . . .” and (2) “supplying the light

emission drive current . . ..”

        Second, as HP’s opening brief details and as Solas acknowledges, the specification

identifies at least seven different “operations.” Defs. Open. Br. at 18; Solas Open. Br. at 25. The

specification does not describe any of those “operations” using Solas’s 36-word proposal. Kanicki

Resp. Decl. ¶9. And neither Claim 11 nor the specification refers to any of the functions that the

other element of Claim 11 attributes to the “light emission control section” as “operations.”

        Third, the “light emission control section” is involved in performing every one of the

several different “operations” in the specification―thus, no one “operation” that can be

characterized as “the operation of the light emission control section.” Kanicki Resp. Decl. ¶¶8-9.

As the timing chart of Figure 2

(annotated) illustrates, the process

of writing and displaying one

pixel value is a cyclical process

that requires performing four

successive “operations” in each

cycle: (1) a “precharge operation” (red); (2) a “threshold correction operation” (blue); (3) a




                                                18
“writing operation” (green); and (4) a “light emission operation” (yellow). ’615 at 18:37-19:9

(summarizing the four “operations”); Kanicki Resp. Decl. ¶¶10-17 (describing each “operation”).

The parties have an agreed construction of “light emission control section” as “drive transistor”

and in the specification, the “drive transistor” is element Tr13. Kanicki Resp. Decl. ¶11. The

drive transistor Tr13 is turned on and performing an action, such as passing current or voltages, in

all four “operations” in Figure 2:

   1. In the “precharge operation”: “The precharge voltage Vpre” is “applied between the
      drain and the source of the drive transistor Tr13” and “the precharge current Ipre of the
      large current . . . flows . . . between the drain and the source of the drive transistor Tr13.”
      ’615 at Fig. 3A, 20:22-2, 20:66-21:4; Kanicki Resp. Decl. ¶13.

   2. In the “threshold correction operation”: “the drive transistor Tr13 is kept at the on state by
      the electric charges . . . [t]herefore, the current may flow between the drain and the source
      of the drive transistor Tr13.” ’615 at Fig. 3B, 21:35-41; Kanicki Resp. Decl. ¶14.

   3. In the “writing operation”: “gradation sequence current Idata [flows] between the drain
      and the source of the drive transistor Tr13.” ’615 at Fig. 4A, 23:37-41; Kanicki Resp.
      Decl. ¶15.

   4. In the “light emission operation”: “light emission drive current Iem flows in the direction
      of the organic EL element OEL from the supplying voltage line VL via the drive transistor
      Tr13.” ’615 at Fig. 4B, 25:46-53; Kanicki Resp. Decl. ¶16.

       Drive transistor Tr13 is also involved in performing the other “operations” identified in the

specification. For example, the specification uses the term “drive control operation” to refer to the

overall process shown in Figure 2, including all four “operations,” and uses other terms, “display

operation” and “gradation sequence display operation,” to refer to all or parts of the overall

process. ’615 at 15:50-52, 27:9-15, 23:20-26. Given that the drive transistor Tr13 is involved in

all four “operations” in Figure 2, it is necessarily involved in these overall “operations” as well.

       Given the several different “operations” that the “light emission control section” performs,

there is no basis for Solas’s conclusion that “the operation” must refer to the 36-word phrase in its

proposal or just the functions that another claim element attributes to the “light emission control



                                                 19
section.” The uncertainty surrounding the meaning of “the operation” distinguishes the lone case

Solas cites in its favor, In re Downing, 754 F. App’x 988, 996 (Fed. Cir. 2018). In that case, there

was no antecedent basis for “the end user.” Id. But the court found against indefiniteness because

the specification explained that “end user” referred to “end user using the product,” and there were

no other plausible options for who “the end user” could be. Id. By contrast, there are several

different “operations” in the specification that “the operation” could be referencing.

         Moreover, in In re Downing, the meaning of “the end user” was apparent enough that the

court did not need to correct or rewrite the claim to provide antecedent basis. No so here. Solas’s

proposal effectively requires replacing “the operation” with a 36-word phrase. Courts have refused

to correct antecedent basis deficiencies if the correction addresses “more than a misspelling or a

missing letter” or an “obvious clerical error.” Smith v. ORBCOMM, Inc., No. 2:14–CV–666, 2015

WL 5302815, at *12 (E.D. Tex. Sept. 10, 2015); Smartflash LLC v. Apple Inc., 77 F. Supp. 3d 535,

560-61 (E.D. Tex. 2014). Solas’s insertion of 36 words far exceeds a minor correction.6

         B.     “precharge voltage” (Claim 11)

    Plaintiff’s Proposal                               HP’s Proposal
    Plain and ordinary meaning                         Indefinite

         In its opening brief, Solas professes not to grasp the indefiniteness problem with “precharge

voltage” and states that it will respond to HP’s opening brief. Solas Open. Br. at 25-26.

Accordingly, HP refers the Court to HP’s opening brief and Dr. Kanicki’s declaration for why

“precharge voltage” is indefinite. Defs. Open. Br. at 19-21; Kanicki Op. Decl. ¶¶64-74.




6
  HP confirms Solas’s understanding that HP is not contending that “the operation state” in Claim
11 is indefinite. See Solas Open. Br. at 25. “Operation state” is a separate noun from “operation”
alone and the two are unrelated concepts. For that reason, “operation state” cannot provide
antecedent basis for “the operation” and Solas does not contend otherwise in its opening brief. Id.


                                                  20
       The little that Solas says in its brief only underscores the indefiniteness problem with

“precharge voltage.” Solas states: “the claim language teaches that the precharge voltage (a)

exceeds a threshold value of the drive transistor, (b) is applied by the data driver to the data line,

and (c) is applied by the light emission drive circuit to the electric charge accumulation section”

via the writing control section. Solas Open. Br. at 26. As discussed in HP’s brief, there is no

single “precharge voltage” in the specification with all three characteristics recited in Claim 11.

Instead, the specification describes two different types of “precharge voltages”―“Vpre” and

“Vpre13”―depicted in Figure 3A (annotated), with each type including only some of the

characteristics that Claim 11 attributes to its “precharge voltage,” while excluding the others:

       (1) The “precharge voltage” called

“Vpre” (red) is applied by the data driver to

the data line. But Vpre does not exceed the

threshold value of the drive transistor

(labeled “Vth13”) and is not applied to the

“electric charge accumulation section,”

which is the capacitor labeled Cs, via the

writing control section (transistor Tr12).

       (2) The “precharge voltage” called

“Vpre13” (blue) exceeds the threshold

value of the drive transistor Vth13 (as

indicated by “Vpre13 > Vth” in Figure 3A). But Vpre13 is not applied by the data driver to the

data line and is not applied to the “electric charge accumulation section [i.e., capacitor Cs]” “via




                                                 21
the writing control section” (transistor Tr12 in Figure 3A) as required by Claim 11. See Defs.

Open. Br. at 19-21; Kanicki Op. Decl. ¶¶64-74.

       The “precharge voltage” recited in Claim 11 is thus an amalgamation of two distinct

“precharge voltages” (Vpre and Vpre13) in the specification. This amalgamation, however, is

improper as it results in a new, fictitious “precharge voltage” that does not actually exist in the

’615 Patent. Thus, Claim 11’s “precharge voltage” is indefinite because a person of ordinary skill

could not understand its scope or meaning with reasonable certainty based on the intrinsic record.

       C.      “writing control section” (Claim 11)

 Plaintiff’s Proposal                     HP’s Proposal
 Plain and ordinary meaning, i.e.,        “a transistor that controls the writing of both the
 circuit section that controls writing    gradation sequence signal and the precharge voltage
                                          from a data line to the charge accumulating section”

       Solas’s proposal and opening brief arguments for “writing control section” are prime

examples of its flawed approach of construing claims in a “vacuum” as the Federal Circuit has

admonished. Phillips, 415 F.3d at 1313, 1320-21. Solas asserts, without support, that this term is

“composed of ordinary technical words and has a plain meaning.” Solas Open. Br. at 26-27. Based

on this flawed assertion, Solas proposes a construction of “circuit section that controls writing”

that simply rearranges the words in the term.

       But “writing control section” is not a term with a plain meaning. Instead, like the other

“sections” recited in Claim 11, “writing control section” is a phrase coined by the ’615 Patent to

refer to a specific structure with a specific function within the larger “light emission drive circuit”

in Claim 11. The construction of “writing control section” must therefore reflect its structure and

function as disclosed in the intrinsic evidence. See Iridescent Networks, Inc. v. AT&T Mobility,

LLC, 933 F.3d 1345, 1353 (Fed. Cir. 2019) (finding that “because the disputed term is a coined




                                                  22
term . . . it has no ordinary and customary meaning,” one must look at “the intrinsic evidence [to]

provide[] objective boundaries to the scope of the term.”).

       As detailed in HP’s opening brief, the ’615 Patent specification uses an equivalent term,

“writing control means,” to refer to “selection transistor Tr12,” shown in purple in annotated

Figures 3A and 4A below. Defs. Open. Br. at 21-22; ’615 at 17:7-9. As Figures 3A and 4A also

show, the selection transistor Tr12 performs two functions: (1) applying a “precharge voltage”

Vpre to a capacitor Cs (orange), also called the “charge accumulating section” (’615 at Fig. 3A,

20:36-43); and (2) applying a “gradation sequence current” Idata to the capacitor Cs (id. at Fig.

4A, 24:5-11). HP’s construction of “writing control section” thus captures its structure (“a

transistor”) and function (“controls the writing of both the gradation sequence signal and the

precharge voltage from a data line to the charge accumulating section”).




       Solas presents two criticisms of HP’s construction, neither having merit. First, Solas

contends that Claim 11 recites only one function for the “writing control section,” which is writing

“the gradation sequence signal to the electric charge accumulating section,” and that HP’s addition

of another function of writing the “precharge voltage” is “manufactured.” Solas Open. Br. at 27.

But Solas ignores Claim 11’s additional recitation that the “light emission drive circuit applies the

precharge voltage applied to the data line to the electric charge accumulating section via the writing


                                                 23
control section.” This recitation matches Figure 3A above and related text, which describes the

second function of the “writing control section” (transistor Tr12), which is passing through and

writing a “precharge voltage” from the “data line” (red) to the “charge accumulating section,”

which is capacitor Cs (orange).

        Second, Solas contends the patent does not “redefine or disclaim” the plain meaning of

“writing control section” to limit it to “a transistor.” Solas Open. Br. at 27. But as discussed,

“writing control section” does not have a plain meaning that could be redefined or disclaimed;

rather, it is a term coined and used by the ’615 Patent to refer to a specific structure (i.e., selection

transistor Tr12) within a pixel circuit as depicted in Figures 3A and 4A above. The doctrines of

lexicography and disclaimer are therefore irrelevant to determining the term’s meaning. At any

rate, as discussed above, the ’615 Patent equates a nearly identical term, “writing control means,”

with the selection transistor Tr12, stating: “[a]s shown in FIG. 1 . . . a light emission drive circuit

DC according to the invention is configured so as to have: a selection transistor (writing control

means) Tr 12.” ’615 at 17:7-9. Thus, the “writing control section” is “a transistor.”

        D.      “data lines” (Claim 11)

 Plaintiff’s Proposal                             HP’s Proposal
 Plain and ordinary meaning, i.e.,                “conductive lines, each connected to and carrying
 conductive lines for supplying information       data to a plurality of light emission drive circuits”

        The parties’ briefs present contrasting approaches for how to define “data lines.” HP’s

construction follows from the context of the ’615 Patent and OLED technologies. Defs. Open. Br.

at 23-24. In both contexts, as depicted in annotated Figure 16 below, an OLED display panel

comprises a grid of many pixels (blue) arranged across many rows and columns. The “data lines”

(red) connect to the columns of pixels, where each individual “data line” connects to one column

of pixels and each pixel includes a “light emission drive circuit.” Id.




                                                   24
       By contrast, Solas’s brief admits that its construction follows from a single dictionary

definition of an unrelated term, “data transmission line,” as “[a] system of electrical conductors,

such as a coaxial cable or pair of wires, used to send information from one place to another or one

part of a system to another.” Solas Open. Br. at 27; id. at

Ex. 10 at 490 (underlining added). Moreover, Solas’s brief

conveniently omits the underlined portion of the definition

(“. . . such as coaxial cable or pair of wires . . .”), which

reveals that the definition has no applicability to the ’615

Patent and OLED circuits because “data lines” in such

circuits are not coaxial cables or wire pairs.

       Solas also fails to articulate any basis to reject the

requirement that each “data line” connect to a “plurality of

light emission drive circuits.” Solas asserts that the requirement “is unsupported” and the

“specification does not require” it. Solas Open. Br. at 28. Solas, however, cites nothing to support

it assertion, and for good reason. In truth, every embodiment in the specification, including that

of Figure 16, shows that each individual “data line” (red) connects to a column of multiple pixel

circuits (blue), with each pixel circuit including a “light emission drive circuit.” There is no

contrary embodiment where each “data line” connects to only one single pixel circuit. See Regents

of Univ. of Minn., 717 F.3d at 935 (construing claims consistently with “every single embodiment”

and because there was no contrary embodiment); ICU Medical, 558 F.3d at 1375-76 (same).

Indeed, such a contrary embodiment would be absurd as it would require an OLED display panel

having only one pixel or one row of pixels. Solas is thus incorrect in asserting that the “plain

meaning” of “data lines” in the ’615 Patent permits each line to connect to only one pixel.




                                                 25
       Finally, Solas objects to HP’s construction for using words “data” and “lines” that are in

the disputed term. Solas Open. Br. at 28. Solas’s objection is yet another example of Solas raising

superficial criticisms to the form or wording of Defendants’ construction in order to distract from

the real, substantive differences between the parties. Solas’s objection is also hypocritical. Several

of Solas’s own proposals simply rearrange the words in the term itself and are thus objectionable

on the same grounds, including: “selection period” (Solas proposes “time period during which a

plurality of pixel circuits is selected”); “designating current” (Solas proposes “current designating

a value corresponding to an image signal”); “current lines” (Solas proposes “conductive lines for

carrying current”); “writing control section” (Solas proposes “circuit section that controls

writing”); and “signal lines” (Solas proposes “conductive lines supplying signals”).

IV.    U.S. Patent No. 7,573,068 (“’068 Patent”)

       A.      “formed on said plurality of supply lines along said plurality of supply lines”
               (Claim 1) / “connected to said plurality of supply lines along said plurality of
               supply lines” (Claim 13)

 Plaintiff                                                   Defendants
 “formed on said plurality of supply lines over the          “stacked on or making multiple
 length or direction of said plurality of supply lines”      contacts with said plurality of supply
 “connected to said plurality of supply lines over the       lines over the length of each supply
 length or direction of said plurality of supply lines”      line”

       The ’068 Patent discloses only two ways to “form” or “connect” the feed interconnections

to the supply lines: (1) stacking the feed interconnection on top of the supply line over the length

of the supply line (Figures 1 and 8), or (2) a grid formation in which the feed interconnections

make multiple contacts with the plurality of supply lines over the length of each supply line

(Figures 20 and 21). As Defendants detailed in their opening brief, their construction accounts for

both the “stacked” embodiment (“stacked on . . . said plurality of supply lines over the length of

each supply line”) and the “grid” embodiment (“. . . making multiple contacts with said plurality




                                                 26
of supply lines over the length of each supply line”). Defs. Open. Br. at 26-27. Solas’s

constructions go beyond the only two embodiments, encompassing an arrangement where the feed

interconnections make only a single contact with each supply line. The ’068 Patent does not enable

any such embodiment and neither Solas nor its expert, Mr. Flasck, present any evidence from the

’068 Patent to suggest otherwise.

         In fact, Solas’s brief avoids any discussion of intrinsic evidence, the two embodiments in

the ’068 Patent, or the core issue of whether the patent discloses or enables the “single contact”

arrangement that Solas’s constructions encompass. Instead, Solas focuses on extrinsic evidence,

citing dictionary definitions of just one word, “along,” in the 13-word disputed phrases. Solas

Open. Br. at 14-15. The definitions that Solas cites, however, have no relevance to the parties’

dispute. They shed no light on how feed interconnections are formed on or connected to supply

lines.   Id.   Moreover, in discussing the definitions, Solas actually argues against its own

construction, stating that: “[a] POSITA would not understand that interconnections are formed on

or connected to the supply lines over the length or direction of the supply lines.” Solas Open. Br.

at 14 (emphasis added). Defendants agree—the phrase “over the length or direction of said

plurality of supply lines” in Solas’s construction is ambiguous and overbroad, and provides a

POSITA with little guidance on how to form or connect feed interconnections and supply lines.

Defs. Open. Br. at 27.

         Unable to dispute the correctness of Defendants’ construction, Solas resorts to

misinterpreting it or making superficial objections about its word choice. First, Solas misinterprets

Defendants’ construction when it asserts “[n]othing in the claims require the interconnections to

cover the entire length of or [sic] the supply lines.” Solas Open. Br. at 14-15. Defendants’

construction does not require that the interconnections must cover the entire length of the supply




                                                 27
lines―it permits the feed interconnections to “mak[e] multiple contacts” with each “supply line”

as in the “grid” embodiment. Solas’s constructions, by contrast, are flawed because they do not

reflect that the ’068 Patent requires sufficient contacts between the feed interconnections and

supply lines to achieve the patent’s objective of lowering the resistance of the supply lines. See,

e.g., ’068 at 2:39-41, 4:4-14, 4:24-35; see also Solas Open. Br. at 4; Flasck Decl. ¶39. Indeed,

Solas’s expert has expressly admitted that having only a single contact between a supply line and

a feed interconnection would not achieve the ’068 Patent’s objective because “you would expect

a voltage drop and a signal delay.” Defs. Open. Br., Ex. DD03 at 213:19-215:10. Thus, Solas’s

construction is improper. Praxair, Inc. v. ATMI, Inc., 543 F.3d 1306, 1324 (Fed. Cir. 2008).

       Second, Solas takes issue with Defendants’ use of the phrases “stacked on” and “making

multiple contacts with.” Solas Open. Br. at 15. Solas argues that “‘formed on’ and ‘connected to’

have different meanings and it is thus improper to assign the same meaning to both.” Id. But

Solas fails to articulate any actual difference between the two phrases in the context of the ’068

Patent, and identifies nothing to support that the ’068 Patent treats the actions of “forming” or

“connecting” a feed interconnection on or to a supply line differently. Id. Significantly, Mr. Flasck

confirmed that there is no material difference between “formed on” and “connected to,” stating

that the two embodiments of the ’068 Patent both “comport with the claim language in both claim

1 [‘formed on’] and claim 13 [‘connected to’].” Flask Decl. ¶91.




                                                 28
       Third, Solas’s criticism of the phrases “stacked on” and “making multiple contacts with”

ignores that they follow from the ’068 Patent and

are strikingly similar to language Mr. Flasck uses

to describe the ’068 Patent. The phrase “stacked

on” quotes directly from the specification, ’068

at 3:62-63, and is also clearly depicted in Figure

8. See Defs. Open. Br. at 25-26. In describing

this embodiment, Mr. Flasck states that: “Fig 8 shows the feed interconnections [blue] formed

directly on the top surface of the supply line Zi [red].” Flasck Decl. at ¶ 89 (emphasis added). The

phrase “stacked on” in Defendants’ construction is substantively identical to Mr. Flasck’s language

“formed directly on the top surface.”

       The same holds true for the phrase “making

multiple contacts with.”     As discussed, Defendants’

construction reflects the second “grid” embodiment in

which the plurality of feed interconnects 90 (blue)

running vertically in Figure 20, make multiple contacts

(yellow) with the plurality of supply lines Zm (red)

running horizontally. ’068 at Fig. 20; see also Defs.

Open. Br. at 26-27. Neither Solas nor Mr. Flasck dispute

that “making multiple contacts with” is an accurate

description of this embodiment. Nor could they given that Mr. Flasck describes Figure 20 using

similar language: “each feed interconnection 90 crosses and connects to each supply line (Zi) at




                                                 29
the crossovers C2.” Flasck Decl. at ¶90. Mr. Flasck’s description—“crosses and connects . . . at

the crossovers”—conveys the same concept as “multiple contacts” in Defendants’ construction.

       Fourth, Solas attacks Defendants’ use of the word “each” in the phrase “over the length of

each supply line.” Solas Open. Br. at 15. But Solas again ignores that Mr. Flasck himself describes

the “grid” embodiment in the very same way: “each feed interconnection 90 crosses and connects

to each supply line (Zi).” Flasck Decl. at ¶90 (emphasis added). There is no merit to any of Solas’s

superficial attacks on Defendants’ construction. Because only Defendants’ construction accurately

reflects the only two embodiments in the ’068 Patent, it should be adopted.

       B.         “signal lines” / “supply lines” (Claims 1, 13)

      Term                      Plaintiff                               Defendants
 “signal lines”       “conductive lines supplying      “conductive lines carrying data”
                      signals”
 “supply lines”       “conductive lines supplying      “conductive lines, each supplying a driving
                      current or voltage”              current or voltage to a plurality of pixel
                                                       circuits”

       Solas’s cursory discussion of “signal lines” and “supply lines” in separate sections of its

brief fails to hide the flaw in its constructions: Solas’s constructions erase any distinction between

the two types of lines, making them interchangeable because in any circuit, every “signal” is

represented as a “current or voltage.”     It is axiomatic that distinct terms are presumed to have

different meanings. Helmsderfer v. Bobrick Washroom Equip., Inc., 527 F.3d 1379, 1382 (Fed.

Cir. 2008). Solas does not contend that this presumption has been rebutted here. Solas Open. Br.

at 13-16. Nor does Solas contend that there is any distinction between “signals” and “current or

voltage” that could differentiate its constructions of “signal lines” and “supply lines.” Id.

       The ’068 Patent confirms that the “signal lines” and “supply lines” have different functions

and structures. Def. Open. Br. at 29-30 (citing ’068 at 1:41-44, 15:61-63, 16:52-54). Each type

of line carries a distinct type of current or voltage, and Defendants’ constructions reflect this



                                                  30
difference. The supply lines supply a “driving current” that is a power supply. The specification

teaches that “the driving current flows from the feed interconnection 90 and supply line Zi . . . to

the organic EL element” and a “driving current having a magnitude corresponding to the level of

the gate voltage is supplied from the power supply.” ’068 at 1:41-44, 16:52-54 (emphasis added).

In other words, the “supply line” supplies a driving current to illuminate the pixel. Neither Solas

nor its expert dispute this.7

        Solas nonetheless opposes Defendants’ construction of “supply lines” by pointing to a

portion of the specification stating that a “supply line” can also supply a “write current.” Solas

Open. Br. at 14 (citing ’068 at 16:17-21, 16:52-55, 19:26-30). This is a red herring. Nowhere

does Defendants’ construction state, or even imply, that “supply lines” can supply only a “driving

current.” That supply lines can also supply a write current does not change the fact that the ’068

Patent explicitly teaches that only the “supply lines” provide a “driving current” to pixel circuits.

See, e.g., ’068 at 16:38-61, Figs. 1, 20; Def. Open. Br. at 29-30. In the ’068 Patent, no lines other

than the “supply lines” can supply a “driving current” to the pixel circuits. By recognizing the

unique function of “supply lines” in supplying a “driving current,” Defendants’ construction

properly reflects the intrinsic evidence and distinguishes “supply lines” from “signal lines.”

        Solas also takes issue with the phrase “to a plurality of pixel circuits” in Defendants’

construction, arguing that “there is no necessary one-to-many relationship between each supply

line and a plurality of pixel circuits.” Solas Open. Br. at 13. But Solas does not, and cannot, show

a single instance in which the ’068 Patent discloses and enables a single supply line feeding only


7
  Solas’s statements elsewhere in its brief support Defendants’ construction of “supply lines.” In
its discussion of the ’338 Patent, which shares several inventors and a portion of the specification
with the ’068 Patent, Solas specifically describes current supplied by a supply line to a pixel circuit
as a “driving current”: “[d]uring the time that the sub-pixel is emitting light, a ‘driving current’
passes through the driving transistor and is supplied to the diode.” Solas Open. Br. at 3.


                                                  31
a single pixel circuit. Every disclosure of the ’068 Patent teaches that each supply line “Zm”

provides a driving current or voltage to multiple pixel circuits, as Defendants’ construction reflects.

See, e.g., ’068 at 16:38-61, Figs. 1, 20; Def. Open. Br. at 29-30. See Regents of Univ. of Minn.,

717 F.3d at 935-36 (construing claims consistently with “every single embodiment” and because

there was no contrary embodiment); ICU Medical, 558 F.3d at 1375-76 (same). Thus, Solas’s

attempt to broaden the construction of “supply lines” to encompass a single line supplying only a

single pixel circuit should be rejected.

       Solas’s argument regarding “signal lines” is equally flawed. Solas, in fact, admits that the

’068 Patent “describes conductive lines that supply signals where the signals can be currents or

voltages.” Solas Open. Br. at 15-16. Solas’s statement highlights the flaw in its constructions: a

signal is represented by a current or voltage, and accordingly, there is no distinction between

Solas’s constructions of “supply lines” (“conductive lines supplying current or voltage”) and

“signal lines” (“conductive lines supplying signals [i.e., currents or voltages]”). These are different

terms with a presumption of different meanings. Helmsderfer, 527 F.3d at 1382. Defendants’

construction correctly reflects that data is carried on the signal line, as the intrinsic evidence

discloses: “a data driver supplies a write current (current signal) to all the signal lines Y1 to Yn.”

’068 at 15:61-63 (emphasis added); Def. Open. Br. at 29. “Supply lines” and “signal lines” are

not the same lines, and Defendants’ constructions accurately reflect these differences.

       C.      “source” / “drain” (Claims 1, 13)

       Plaintiff                                       Defendants
 Plain and ordinary     “source electrode” / “drain electrode”
 meaning
                        Alternatively: “the patterned conductive film that is connected to one end
                        of the TFT channel region through a doped semiconductor region.”

       Solas’s brief underscores why plain and ordinary meaning is inadequate here—the plain

and ordinary meaning provides no guidance as to what structures within a thin film transistor (TFT)


                                                  32
a “source” and “drain” encompass in the context of the ’068 Patent. For example, if “source” and

“drain” are left unconstrued, it will be unclear if they refer to conductive structures, semiconductor

regions, insulating layers, or something else in a TFT. In contrast, Defendants’ constructions

identify with particularity the portions of the TFT that the ’068 Patent consistently and exclusively

refers to as “source” or “drain”: the patterned “conductive film,” commonly referred to as an

“electrode,”8 formed on top of and separately from the “impurity-doped semiconductor film.” Def.

Open. Br. at 31 (citing ’068 at 8:64-66, 9:36-44).

       In fact, despite Solas’s one paragraph of cursory

objections to Defendants’ constructions, the six paragraphs of

opinions from its expert Mr. Flasck demonstrate complete

agreement with Defendants as to the meaning of “source” and

“drain” in the context of the ’068 Patent. Solas Open. Br. at

16; Flasck Decl. ¶¶97-102. In considering the same Figure 5

(excerpted    with   Mr.    Flasck’s    red   annotations)    and

specification passages as those discussed in Defendants’

opening brief, Mr. Flasck agrees that the “source” and “drain”

are elements 23s and 23d (both red), respectively, in Figure 5.

Compare id. at ¶¶98-99, with Defs. Open. Br. at 31. In further

agreement with Defendants’ opening brief, Mr. Flasck explains that elements 23s and 23d are


8
  “Electrode” is often used as shorthand for conductive structures. See, e.g., Ex. DD07 at 237 (“A
conductor which serves to deliver, receive, collect, emit, deflect, or control electric charge carriers.
An electrode provides the path for current entering or leaving a medium such as a dielectric,
electrolytic solution, semiconductor, gas, or vacuum.”); Ex. DD08 at 139 (“a conductor in an
electronic device that is at some ELECTRIC POTENTIAL and which can collect or emit charged
particles.”); Ex. DD09 at 545 (“a conductor through which electricity enters or leaves an object,
substance, or region.”).


                                                  33
formed from “conductive films” formed on top of elements 23a and 23b, which are distinct and

formed from a separate “impurity-doped semiconductor film.” Id.

       Based on these disclosures, Mr. Flasck defines “source” and “drain,” stating: “a POSITA

would know that the source (or drain) is the patterned conductive film that is connected to one end

of the TFT channel region through a doped semiconductor region.” Flasck Decl. ¶101; see also

id. at ¶100 (“in the ’068 patent, the source and drain comprise patterned conductive films that

connect the TFT channel ends to other circuit elements”).

       Although Solas and Mr. Flasck agree that “source” and “drain” refer to patterned

conductive film structures, they object to Defendants’ use of the word “electrode” as shorthand for

such patterned conductive film structures. Solas Open. Br. at 16; Flasck Decl. ¶¶100-101. Mr.

Flasck claims that the meaning of “electrode” is ambiguous,9 opining that his own definitions of

“source” and “drain” are more precise and specific to the context of the ’068 Patent. Flasck Decl.

¶¶100-101. While Defendants disagree (see n. 8, supra), in an effort to eliminate any dispute,

Defendants propose an alternative construction of “source” and “drain” that adopts Mr. Flasck’s

definition of those terms: “the patterned conductive film that is connected to one end of the TFT

channel region through a doped semiconductor region.” Id. at ¶101.




9
  Solas’s and Mr. Flasck’s objections to “electrode” as ambiguous are curious given that Mr. Flasck
explains that “gate electrode” is “easily understood because indeed the gate is a metal conductive
film, so the use of ‘gate electrode’ is routine.” Flasck Decl. ¶97. If “gate electrode” is a “routine”
and “easily understood” reference to the “conductive film” that forms the gate, it is unclear why
the same would not hold true for “source electrode” and “drain electrode.”


                                                 34
DATED: July 16, 2020        By: /s/ Michael D. Jay
                            JOHN M. GUARAGNA
                            Texas Bar No. 199277
                            john.guaragna@dlapiper.com
                            DLA PIPER LLP (US)
                            401 Congress Avenue, Suite 2500
                            Austin, TX 78701-3799
                            Tel: 512.457.7000
                            Fax: 512.457.7001

                            MICHAEL D. JAY (pro hac vice)
                            Bar No. 223827
                            michael.jay@dlapiper.com
                            NANDAN R. PADMANABHAN (pro hac
                            vice)
                            Bar No. 280309
                            nandan.padmanabhan@dlapiper.com
                            DLA PIPER LLP (US)
                            2000 Avenue of the Stars
                            Suite 400 North Tower
                            Los Angeles, California 90067-4704
                            Tel: 310.595.3000
                            Fax: 310.595.3300

                            MARK FOWLER (pro hac vice)
                            Bar No. 124235
                            mark.fowler@dlapiper.com
                            DLA PIPER LLP (US)
                            2000 University Avenue
                            East Palo Alto, CA 94303-2214
                            Tel: 650.833.2000
                            Fax: 650.833.2001

                            Attorneys for DEFENDANT APPLE
                            INC.


                       By /s/ Mark Liang
                          Melissa R. Smith
                          Texas Bar No. 24001351
                          GILLAM & SMITH, LLP
                          303 South Washington Avenue
                          Marshall, Texas 75670
                          Tel: (903) 934-8450
                          Email: melissa@gillamsmithlaw.com




                       35
     Ryan K. Yagura
     Texas Bar No. 24075933
     Nicholas J. Whilt
     Brian M. Cook
     Boris Mindzak
     O'MELVENY & MYERS LLP
     400 South Hope Street, 18th Floor
     Los Angeles, CA 90071
     Telephone: 213-430-6000
     Email: ryagura@omm.com
     Email: nwhilt@omm.com
     Email: bcook@omm.com
     Email: bmindzak@omm.com

     Darin W. Snyder
     David S. Almeling
     Mark Liang
     O'MELVENY & MYERS LLP
     Two Embarcadero Center, 28th Floor
     San Francisco, CA 94111
     Telephone: 415-984-8846
     Email: dsnyder@omm.com
     Email: dalmeling@omm.com
     Email: mliang@omm.com

     ATTORNEYS FOR DEFENDANT HP
     INC.


By /s/ Melissa R. Smith
   Melissa R. Smith
   Texas Bar No. 24001351
   GILLAM & SMITH, LLP
   303 South Washington Avenue
   Marshall, Texas 75670
   Tel: (903) 934-8450
   Email: melissa@gillamsmithlaw.com
   Fax: (903) 934-9257

     Jeffrey H. Lerner
     jlerner@cov.com
     David A. Garr
     dgarr@cov.com
     Jared R. Frisch
     jfrisch@cov.com
     Grant D. Johnson



36
                                                    gjohnson@cov.com
                                                    Daniel W. Cho
                                                    dwcho@cov.com
                                                    COVINGTON & BURLING LLP
                                                    One CityCenter
                                                    850 Tenth Street, NW
                                                    Washington, DC 20001-4956
                                                    Phone: (202) 662-6000
                                                    Fax: (202) 662-6291

                                                    Robert T. Haslam
                                                    rhaslam@cov.com
                                                    COVINGTON & BURLING LLP
                                                    3000 El Camino Real
                                                    5 Palo Alto Square, 10th Floor
                                                    Palo Alto, CA 94306-2112
                                                    Phone: (650) 632-4700
                                                    Fax: (650) 632-4800

                                                    COUNSEL FOR DEFENDANT DELL
                                                    INC.
                                                    AND INTERVENOR SAMSUNG
                                                    DISPLAY CO., LTD.



                                CERTIFICATE OF SERVICE

       The undersigned hereby certifies that all counsel of record who are deemed to have

consented to electronic service are being served with a copy of this document on July 16, 2020.

                                            /s/ Michael D. Jay
                                            Michael D. Jay




                                               37
